Exhibit 10.5

LOGO [g94283ceridian.jpg]

December 30, 2008

Kathryn V. Marinello

[Address]

Re:     Executive Employment Agreement

Dear Kathy:

This letter will constitute an amendment clarifying the terms of your Executive
Employment Agreement, amended and restated November 9, 2007 (“Employment
Agreement”), which amendment is intended to assure compliance with the
requirements of Section 409A of the Internal Revenue Code.

Section 1.11, which defines “Good Reason,” will require you to provide Ceridian
a 30-day period for the opportunity to cure any event for which you have
provided written notice.

Sections 4.03(a) and 7.03(f), concerning the execution of a release, are amended
to require that you submit your executed release to Ceridian within 30 days of
your termination of employment. In addition, the last sentence of the form of
Release attached to your Employment Agreement will be revised to read as
follows: “If I do not return to Ceridian an executed duplicate original of this
Release within 30 days following my termination of employment, Ceridian will
have no obligation to make the payment described herein.”

Please acknowledge your acceptance of the terms of this amendment to your
Employment Agreement by executing this letter where indicated below and
returning it to the undersigned.

 

Sincerely,

CERIDIAN CORPORATION

/s/ Kairus K. Tarapore

Kairus K. Tarapore, Executive Vice President, Human Resources

 

Accepted:

/s/ Kathryn V. Marinello

Kathryn V. Marinello

Date: December 30, 2008